Case 3:15-cv-06424 Document 214 Filed 10/18/18 Page 1 of 3 Page|D #: 10396

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

HUNTINGTON DIVISION §§ ga E D

 

CLAUDE R. KNIGHT AND CLAUDIA
STEVENS, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVES

f § § §§l€

 

 

 

 

OF THE ESTATE OF BETTY ERELENE

 

KNIGHT, DECEASED

\./\/\_/\/V\./V\./V\/V\/\./\/

Plaintiffs, Civil Action No. 3:15-cv-()6424
v.
JURY TRIAL DEMANDED
BOEHRINGER lNGELHEll\/l
PHARMACEUTICALS, INC.
Defendant.
JURY VERDICT FORM

We, the jury in the above-captioned matter, unanimously answer the following questions

l. LIABILITY
A. PLAINTIFFS’ CLAIMS

As to each of Plaintiffs’ claims, mark "YES" if Plaintiffs have proven the elements of the claim as
the Court instructed, or "NO" if you find the elements of a claim have not been proven.

1. Strict liability failure to warn
Yes_ No X

2. Negligent failure to warn
Yes_ No X

3. Breach of express Warranty
Yes_ NoX

4. Breach of implied Warranty

Yesw No X

DC: 6842025»2

Case 3:15-cv-06424 Document 214 Filed 10/18/18 Page 2 of 3 Page|D #: 10397

Fraud
YesX No _
If you answered Yes to any of questions 1-5, then proceed to Section lB.

If you answered No to questions 1-5, then your deliberations are
complete and the foreperson should sign the verdict form.

B. LEGAL CAUSATION

6.

Did Plaintiffs prove that, absent Bl’s Wrongful conduct in any of 1~5
above, Betty Knight would not have taken Pradaxa?

Yes No _

If you answered Yes to question 6, then proceed to questions 7. and 8
If you answered No to question 6, then your deliberations are complete
and the foreperson should sign the verdict form.

Did Plaintiffs prove that Pradaxa proximately caused Betty Knight’s
injuries?

Yesx No M_

Did Plaintiffs prove that Pradaxa proximately caused Betty Knight’s
death?

Yes_ NOX

lf you answered Yes to EITHER of questions 7 or 8, then proceed to
Section ll - DAMAGES.

lf you answered No to BUTH of questions 7 and 8, then your deliberations
are complete and the foreperson should sign the verdict form.

Case 3:15-cv-06424 Document 214 Filed 10/18/18 Page 3 of 3 Page|D #: 10398

II. DAMAGES

9. What amount of money would fairly and reasonably compensate
Plaintiffs for Betty Knight’s injuries?

Economic Damages 5 0 0 0 0

Non-economic Damages g l OO 0 00

 

10. What amount of money would fairly and reasonably compensate
Plaintiffs for Betty Knight’s death?

Wrongful Death i\// A

Proceed to Section lll.
III. PUNITIVE DAMAGES

ll. Did Plaintiffs prove by clear and convincing evidence that BI acted
with actual malice toward Betty Knight, or that BI acted with a
conscious, reckless, and outrageous indifference to the health, safety,
and welfare of others?

YesXNo w

 

 

